Mayes, C. J.,
delivered the opinion of the court.
It is our judgment that the decree rendered in,this case is an interlocutory and not a final decree. For this reason, this case was dismissed on motion of appellees. The case is again before the court on suggestion of error. That the decree in this case is an interlocutory and not a final decree is settled by the cases of Gilleylan v. Martin, 73 Miss. 695, 19 South. 482;. Beeks v. Rye, 77 Miss. 358, 27 South. 635, and Sweatman v. Dean, 86 Miss. 641, 38 South. 231.
Under section 35 of the Code of 1906, if an appeal is desired from an interlocutory decree, it is required that the appeal “be applied for within ten days after the date of the order or decree complained of.” In this case, a compliance with this statute was not attempted on the part of appellants, and, of course, this appeal must be dismissed.
The suggestion of error is overruled.
McLean, J., dissents.

Dismissed.